Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Judd on 8/4/22.

The application has been amended as follows: 
In claim 20, line 6, 
--after heating, contacting the mixture with [[polysorbate 20, wherein the [[polysorbate 20 is present—


Examiner's Statement of Reasons for Allowance
The above amendment was made to remove the trade name from the claims and support is found on page 18 top.
The following is an examiner’s statement of reasons for allowance: 
The following prior art is cited as the closest prior art
 Fomsgaard et al. (Euro Survell 2020vol 25, pages 1-4, from IDS) teaches a method of detecting viral polynucleotides in a sample (Pg. 1, left-hand column, second paragraph). The 
method comprises combining the saliva sample with a buffer to form a mixture (Pg. 1, right-hand column, first paragraph, 5 UL of the saline/transport solution from the throat-swab were added to the RT-qPCR reaction without any treatment); heating the mixture at about 95 degrees Celsius for about 10 minutes (Pg. 1, right-hand column, first paragraph, a heat-processed method: we compared four different heat-processes on 10 microL of the saline/transport solution from the throat swab, ... (ii) 10 min at 95°C); subjecting the test sample to conditions that amplify target viral polynucleotides in the test sample using RT-qPCR (Pg. 1, right-hand column, first paragraph).  
While the exact contents of the BD transport buffer were not disclosed or found online, another transport buffer was found and does not contain TBE, see COPAN page. The Hank’s Balanced Salt Solution used therein also does not contain TBE, see Hank’s Balanced Salt Solution page.
For claim 20 the closest prior art that discloses TWEEN-20 usage is Srivatsan et al. (Bioxiv 23 April 2020, pages 1-11, from IDS) teaches a buffer containing TWEEN-20 (Pg. 2, last paragraph, we prepared dry swabs loaded with inactivated virion and eluted these swabs into TE buffer containing ... Tween20 with final concentrations ranging from 1% to 0.05%).

None of the prior art taken alone or in combination fairly teach or suggest a method of detecting viral polynucleotides in a saliva sample in the methods recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648